PER CURIAM.
Defendant on appeal contends that the trial court abused its discretion in revoking defendant’s probation and, secondly, that the trial court erred in failing to require the Corrections Division to furnish it with a presentence report prior to imposing sentence upon revocation.
As for the first assignment, suffice it to say that the revocation of probation was amply supported by the evidence presented. As to the second assignment, the state "concedes that the circuit court erred in failing to require the Corrections Division to furnish a copy of a presentence report prior to imposing sentence upon revocation. ORS 144.790(1); State v. Gale[35 Or App 3, 580 P2d 1036 (1978)].”
Reversed and remanded for resentencing.